DETAILED ACTION
This office action is a response to an application filed on 05/09/2019, in which claim 1-14 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C 103 (a) as being unpatentable over Stojanovski et al.(hereinafter, “Stojanovski”; 20170251405) in view of Velev et al. (hereinafter, “Velev”; 20120269167).

In reference to claim 1, 
Stojanovski teaches a method of performing handover (fig. 7, please see the entire figure, handover command message, paragraphs 64- 71); from a first system (S-eNB, paragraph 72); to a second system (target eNB, paragraph 72) by a user equipment (UE), the method comprising: receiving a command (fig.7, step 7, RRC connection reconfiguration, paragraph 72); for handover (handover command, paragraph 72);to the second system (target eNB 730, paragraph 72); 
Stojanovski does not teach explicitly about transmitting first session information regarding a primary protocol data unit (PDU) session among a plurality of PDU sessions for the same data network (DN), that the UE is using in the first system; establishing a packet data network (PDN) connection with the second system based on the first session information and mapping the primary PDU session to the PDN connection; and if a dedicated bearer for PDU sessions (secondary PDU sessions) other than the primary PDU session among the plural PDU sessions needs to be established, transmitting a bearer create request message for requesting creation of the dedicated bearer for the PDN connection. 
Velve  teaches transmitting (fig. 8, step 707); first session information ( fig. 7, step 707, IPsec); regarding a primary protocol data unit (PDU) session (new PDN connection, paragraph 158) among a plurality of PDU sessions (fig. 8, step 615 IPsec (PDN, IP ADR 1) and step 706. IPsec (PDN2, IP aDR2)) for the same data network (DN) (figure 8, the entire figure teaches using same data  network), that the UE is using in the first system (fig. 8, step 615 IPsec (PDN, IP ADR 1) is read as using the same network for first time ( explained in paragraphs 126-127));
establishing (initiate the establishment, paragraph 151); a packet data network (PDN) connection (a new PDN connection, paragraph 151); with the second system (access point name APN2,paragraph 151); based on the first session information (fig. 7, step 706); and mapping the primary PDU session (fig. 8, step 712,update the EPC bearer connection, paragraph 154); to the PDN connection (fig. 8, step 801, MME IP Request MME IP address, paragraph 157); and
if a dedicated bearer for PDU sessions (secondary PDU sessions) (new PDN connection PDN2, paragraph 157);other than the primary PDU session (fig. 8, step 615 IPsec (PDN, IP ADR 1)); among the plural PDU sessions (fig. 8, step 615 IPsec (PDN, IP ADR 1) and step 706. IPsec (PDN2, IP aDR2)); needs to be established (fig, 7, step 701, paragraph 151 teaches UE want to start or establish a nee PDN connection), transmitting a bearer create request message for requesting creation (fig. 8, step 801, MME IP Request MME IP address, paragraph 157); of the dedicated bearer for the PDN connection (fig. 8, step 803, PDN Connection Preestablishment, paragraph 158). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski for transmitting first session information regarding a primary protocol data unit (PDU) session among a plurality of PDU sessions for the same data network (DN), that the UE is using in the first system; establishing a packet data network (PDN) connection with the second system based on the first session information and mapping the primary PDU session to the PDN connection; and if a dedicated bearer for PDU sessions (secondary PDU sessions) other than the primary PDU session among the plural PDU sessions needs to be established, transmitting a bearer create request message for requesting creation of the dedicated bearer for the PDN connection as taught by Velve because it would allow reattaching a user equipment to a 3GPP access network and for storing 

In reference to claim 8, 
Stojanovski teaches a user equipment (UE) for performing handover from a first system to a second system, the UE comprising, a radio frequency (RF) unit (fig. 14, element, “Multiple antenna”), and 
a processor (fig. 14, element “graphic processor” and ‘Application processor”);configured to control the RF unit (paragraphs 111 and 112 teaches this limitation), wherein the processor is configured to: 
control the RF unit to receive a command for handover to the second system (this limitation is identical to claim 1, therefore, it is rejected as claim 1);
Stojanovski does not teach explicitly about transmitting first session information regarding a primary protocol data unit (PDU) session among a plurality of PDU sessions for the same data network (DN), that the UE is using in the first system; establishing a packet data network (PDN) connection with the second system based on the first session information and mapping the primary PDU session to the PDN connection; and if a dedicated bearer for PDU sessions (secondary PDU sessions) other than the primary PDU session among the plural PDU sessions needs to be established, transmitting a bearer create request message for requesting creation of the dedicated bearer for the PDN connection. 
Velev teaches control the RF unit to transmit first session information regarding a primary protocol data unit (PDU) session among a plurality of PDU sessions for these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski for transmitting first session information regarding a primary protocol data unit (PDU) session among a plurality of PDU sessions for the same data network (DN), that the UE is using in the first system; establishing a packet data network (PDN) connection with the second system based on the first session information and mapping the primary PDU session to the PDN connection; and if a dedicated bearer for PDU sessions (secondary PDU sessions) other than the primary PDU session among the plural PDU sessions needs to be established, transmitting a bearer create request message for requesting creation of the dedicated bearer for the PDN connection as taught by Velev because it would allow reattaching a user equipment to a 3GPP access network and for storing bearer context information of a user equipment upon handover from a 3GPP access network to a non-3GPP access network.

s 7 and 14 are rejected under 35 U.S.C 103 (a) as being unpatentable over Stojanovski et al.(hereinafter, “Stojanvski”; 20170251405) in view of Velev et al. (hereinafter, “Velev”; 20120269167) and in further view of ZHU et al. (hereinafter, “ZHU”; 20160353337).
In reference to claims 7 and 14, 
Stojanovski and Velev don’t teach explicitly about the system of claims 7 and 14.
Zhu teaches wherein the second system is an evolved packet system (EPS) (EPS group bearer, paragraph 18); and the first system (EPS group bearer (UE last indicator =1)) is a new system more evolved than the second system (establishing default EPS bearer based on infrequent traffic session as explained in paragraph 23 teaches this limitation). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stojanovski and Velev for using a EPS system that is more evolve than other as taught by ZHU because it would allow a handover procedure using group bearer ID.
Allowable Subject Matter
Claims 2-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20110164589…………….paragraph 65.

20200336964……………paragraph 53.
20190028931…………….paragraph 42-43 and 45-46, 51 and 59.
20180288670…………..paragraphs 124 and 178.
20170099650…………..paragraphs 204 and 208.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466       

/DIANE L LO/Primary Examiner, Art Unit 2466